DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,010,669 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
Claim 5 recites the limitation "the inlet" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the valve” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
The same applies for claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7, 12-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of US 5,575,310 to Kamen.	As to claim 1, Anex discloses a system for at least partial closed-loop control of a medical condition [0024], the system comprising: at least one medical fluid pump (103) for infusing fluid into a user, the at least one medical fluid pump comprising a sensor (volumetric flow sensor, [0029] for .
Claims 6 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of US 5,575,310 to Kamen, further in view of US 2007/0191702 to Yodfat.  	As to claims 6 and 17, the modified device of Anex discloses the system substantially as claimed, except wherein the motor includes at least one shape-memory actuator.  Instead, the modified device teaches a stepper motor [0109].  Yodfat discloses a shape-memory actuator (SMA derived motors [0059]).  It would have been obvious to one of ordinary skill in the art to use a shape-memory actuator in the place of a stepper motor, since Yodfat teaches that stepper motors and SMA derived motors are interchangeable [0059].
Claims 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of US 5,575,310 to Kamen, further in view of U.S. Patent Pub. No. 2005/0203360 to Brauker et al.	Regarding claims 8-11, Anex teaches the invention as claimed (see above), but do not explicitly teach a system further comprising the following: a. at least one accelerometer; b. at least one blood oxygen sensor; c. at least one inertial measurement unit comprising at least one accelerometer and at least one gyroscope; d. at least one temperature sensor.Brauker however, discloses items a-d (Brauker: a. - passage 0230, b. - passage 0220, c. - passages 0220 and 0230, d. - passage 0230). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anex with elements a. through d. of Brauker with the motivation of using components already well known in the art (as evidenced by Brauker) in order to effectively deliver medicament to a patient in as ideal conditions as possible.
Claims 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of Kamen, further in view of U.S. Patent Pub. No. 2005/0203360 to Brauker et al.	Regarding claims 19-22, Anex teaches the invention as claimed (see above), but do not explicitly teach a system further comprising the following: a. at least one accelerometer; b. at least one blood oxygen sensor; c. at least one inertial measurement unit comprising at least one accelerometer and at least one gyroscope; d. at least one temperature sensor.	Brauker however, discloses items a-d (Brauker: a. - passage 0230, b. - passage 0220, c. - passages 0220 and 0230, d. - passage 0230). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anex with elements a. through d. of Brauker with the motivation of using components already well known in the art (as evidenced by Brauker) in order to effectively deliver medicament to a patient in as ideal conditions as possible.
Response to Arguments
Applicant’s arguments, see pp. 7-8 of the response, filed 10/30/2020, with respect to the rejection(s) of claim(s) 1 and 3-22 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783